MEMORANDUM **
On September 6, 2007, this court issued an order directing appellees to show cause why the district court’s summary judgment in this matter should not be summarily reversed and remanded, based on appellee’s answering brief, which concedes that the district court erred in granting summary judgment on appellant’s excessive force claim because there are material issues of disputed fact relating to the use of force in this matter. The parties have not responded to the September 6, 2007 order.
Upon review of the record and appellees’ answering brief, this court hereby summarily reverses the district court’s order granting appellees’ motion for summary judgment on appellant’s excessive force claim. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record). This matter is remanded for further proceedings consistent with this disposition.1
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We acknowledge and thank pro bono counsel for their work on this appeal.